Citation Nr: 0928032	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected degenerative disc and degenerative joint disease 
DJD of the lumbar spine, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an initial increased evaluation for 
radiculopathy, left lower extremity, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.  
He was born in May 1945. 

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge in Washington, D.C., in June 2009; a 
transcript (Tr.) is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board would note that there are several alternative 
regulations under which the veteran's disabilities might be 
rated.  He is entitled to be informed as to each of them. 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.  Consideration to the presence 
of arthritis is also to be addressed in such rating actions.

In addition, when, as in the case of issue #2 herein, a 
current appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings have not been addressed in this case.  

As recently held by the Court in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), in terms of an increased rating claim, 
VCAA duties require: (1) that VA inform the claimant that to 
substantiate an increased rating claim, he must provide (or 
ask the Secretary to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that the worsening has had on the 
claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  In 
addition, the Vazquez Court noted that if the Diagnostic Code 
under which the claimant had been rated contains criteria for 
a higher disability rating that he could not satisfy by 
demonstrating merely a noticeable worsening and accompanying 
impact on employment and daily life, but could only 
demonstrate such worsening by providing certain test results 
or specific measurements, VA must provide at least general 
notice of this requirement. 

The veteran underwent VA examinations in September 2005 and 
again in October 2008, and a few outpatient records are in 
the file for the interim period of time.  For the most part, 
the most recent examination was adequate, especially from an 
orthopedic standpoint.  However, particularly since his 
radiculopathy is newly service-connected, there are some 
remaining questions with regard to the aggregate evaluation.  
It is certainly to the veteran's advantage to have these 
issues settled based upon all pertinent available evidence 
before an attempt is made to assess the appropriateness of 
his current ratings.  The rating assigned for his low back 
disability has been in effect since 1971.

Clinical records show that the Veteran also had diabetes 
mellitus, as well as a stroke approximately five years ago.  
However, one examiner opined that he had have early 
peripheral neuropathy in "both lower extremities" secondary 
to his back pain in a notation in September 2005.  Another 
notation at about the same time was to the effect that he had 
a mixed pattern of sensory loss demonstrated, with right-side 
hemiparesis as a result of the stroke; early peripheral 
neuropathy from the diabetes with some decrease in pain 
sensation of both lower extremities, and some vibratory 
sensation changes; and a pins and needles sensation down the 
anterior aspect of the left lower extremity secondary to his 
DJD of the lumbar spine.  

In an annotation in April 2007, the veteran stated that his 
low back pain had increased with his somewhat altered gait 
since the stroke.  It was noted that a magnetic resonance 
imaging (MRI) in September 2005 had shown an L/5/S-1 right 
paracentral collateral disc protrusion, with right foraminal 
narrowing causing a mass effect on the traversing nerve root 
of S-1 on the right.  The report of studies at that time also 
showed disc space narrowing at L-5/S-1 and mild disc bulge at 
L-4/L-5.  He has also said then that he used a walker or used 
a cane.

An examination was undertaken in October 2008.  Clinical 
findings included some history of constipation, particularly 
after taking Vicodin and similar medications.  He also took a 
diuretic which contributed to his urinary frequency.  He had 
had erectile dysfunction (ED) for about 5 years (diabetes for 
about 15 years).  In the segment of the examination 
describing his secondary symptoms, it was noted that he had 
urinary incontinence, urgency and frequency, nocturia, 
numbness and ED, paresthesias, leg or foot weakness, and 
unsteadiness, all of which were said to be related to his 
back disability.  He himself thought that the ED was probably 
related to the diabetes, but he also had pain on sexual 
activity.  On the orthopedic evaluation, he was noted to have 
1-2 day flare-ups of a severe nature, precipitated by daily 
living activities.  He would have a totally incapacitating 
episode about two months out of any given year, with episodes 
lasting 14-21 days.  He used a walker and was unable to walk 
more than a few yards.  He said that the pain was worsening.

The Veteran has testified that he has a great deal of pain 
for which he has been prescribed potent medications, 
including Hydrocodone (or Vicodin) over the past two years 
(500 mg, three times a day), and to which he believes he had 
now become addicted.  Tr. at 4-5, 15.  He indicates that he 
spends a great deal of time in bed and uses heat on the back 
to ease the pain; that sometimes he will spend weeks at a 
time in bed except to go to the bathroom or eat.  Tr. at 4.  
The pain will often shoot down his leg, even when in bed, 
although the heating pad helps.  Tr. at 5.  

There are many movements he cannot do at all because of the 
back.  Tr. at 6-7,
9-10.  The leg problems involve both pain and weakness and 
cause him to lose his balance requiring a cane on occasion.  
Tr. at 7, 11-12.  He reiterated that, while he had suffered a 
stroke several years ago, he had pretty much adjusted to the 
residuals of the stroke, but it is the back that now gives 
him difficulties.  Tr. at 7.  He explained that the company 
he was working for prior to his stroke had done a reduction 
in force (RIF), so he was not employed at the time of the 
stroke but had always worked in an office setting.  Tr. at 9-
10.  

He said the stroke involved the right leg but the left foot 
also drags on the ground, although apparently not actually a 
foot drop, and often the foot will catch and he will almost 
fall unless he can catch himself.  Tr. at 12-13. He said that 
the leg pain goes to about 4 inches below the knee.  Tr. at 
14, 20.  He said he certainly did not want to be bedridden, 
so he forced himself to exercise as much as he could.  Tr. at 
14-15.  He uses a Velcro brace for his back, particularly 
when he is going to lift anything.  Tr. at 15-16.  He 
testified that he was next scheduled to be seen at VA on July 
5, and that he has a regular primary physician and is seen 
both at VA outpatient facilities and the VAMC (Fredericksburg 
and McGuire).  Tr. at 18.

Because the veteran has clearly been seen by VA since the 
hearing, and these records must be obtained; and since here 
is some inconsistency as to the clinical data of record with 
regard to both his back and associated radiculopathy, the 
Board finds that further evidentiary development would be 
appropriate and in the best interests of the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

a.  If the veteran has been seen by any 
private care-giver for his back or his 
radiculopathy, he should identify the 
dates, location, provide releases, 
etc., and these records should be added 
to the file.  VA should assist as 
feasible.

b.  Up-to-date VA records from all 
facilities wherein he is seen, 
including from a clinic visit in early 
July 2009, should be added to the file.

2.  The veteran should then be examined by 
VA physicians with expertise in 
orthopedics and neurology to determine the 
exact nature and extent of his current 
disabilities of the back and associated 
neuropathy.  

a.  The entire file, including evidence 
acquired pursuant to this remand, 
should be available for review by the 
examiners.   The pertinent provisions 
of of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
and DeLuca should be addressed.

b.  The neurological evaluator should 
specifically determine whether one or 
both of the Veteran's legs is/are 
involved in the radiculopathy from his 
back, versus other etiologies; and the 
extent to which his back may be 
responsible for, or in any way 
contributing to any his bowel, urinary, 
or sexual dysfunctioning.  A specific 
assessment should be made as to the 
impact his back and radiculopathy have 
on his daily living, per Vazquez.

3.  The case should then reviewed, and if 
the decision remains unsatisfactory, a 
SSOC should be issued, and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Baord 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


